PER CURIAM.
Defendant Horowitz borrowed $800 from tiff and gave her promissory note, payable on demand, with the other, defendants as indorsers. Plaintiff sued on the note, and made out a •clear case against Horowitz, who in'fact made no defense, and the court directed a verdict against Horowitz, but dismissed the complaint as to the indorsers, on the ground that there was no evidence of presentment, demand, and refusal to the indorsers, and on the ground that the note was not presented within a reasonable time *162after its date. This demand note was given, according to the plaintiff’s evidence,- by a friendly arrangment between the parties, with the understanding that plaintiff should ask payment when she needed the money. It was dated June 25, 1907, and plaintiff claims that it was presented for payment, and payment refused, on January 6, 1908, and on the same day the indorsers were notified. We think it was error to take the case from the jury.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.